Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Amendments filed on 09/25/2020 have been fully considered and are not found to place the application in a condition for allowance.
The amendments overcome the objections made towards the drawings and claims 3 and 16.
The new claims and the limitations of the claims are found to be taught by the arts of record, as provided in the previous Action, as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al., US 2013/0225075 A1, hereinafter “Schmid”, in view of Pan et al., US 2016/0093940 A1, hereinafter “Pan”, and further in view of Ren et al., US 2019/0318682 A1, hereinafter “Ren”.
	Regarding claim 1, Schmid teaches a display device (device 100, fig. 1, ¶ 43), comprising: a display panel (fig. 1, element 102 and the surrounding area, ¶ 43), comprising an active display area (fig. 1, element 102); an antenna (fig. 1, element 106), integrated in the display panel (¶ 7), and a display driver (fig. 1, element 112, ¶ 44), coupled to the display panel and the antenna, and configured to control the antenna and the display panel in a time-sharing manner (fig. 3A, ¶ 52-60), wherein the display driver is an integrated circuit (see ¶ 45-46) that comprises: a first interface (fig. 1, the arrows connecting elements 108 and 112 represent such an interface), configured to couple the display driver (element 112) to the display panel (element 102; note that per ¶ 52 the display panel is connected to element 108, as such, the first interface connects elemens 112 and 102); a source driver circuit (fig. 1, element 108 and 112, ¶ 52), configured to drive the display panel through the first interface (¶ 52, instructions from element 112 drive the display through the first interface by providing instructions to operate refresh rate and data writing); a second interface (arrows connecting elements 110 and 112 represent such an interface), configured to couple the display driver to the antenna (note that per ¶ 44 element 110 is connected to the antenna 106 and element 110 is connected to element 112 through the second interface); and an antenna controller (elements 110 and 112), configured to control the antenna through the second interface (see ¶ 44), wherein the antenna controller is configured to: broadcast a polling signal (fig. 3A, Tx) using the integrated antenna during a polling interval (fig. 3A, see period B, ¶ 56 and 61), and listen for a response signal from another device during a listening interval (fig. 3A, listening interval Rx, ¶ 61) wherein the listening interval is longer than the polling signal (see fig. 3A, ¶ 61-66), the polling interval is within a blanking interval of the display device (see fig. 3A, ¶ 61-66), and the listening interval includes the blanking interval (see fig. 3A, occurrence of Rx and VBI).
	Schmid does not specifically teach an inactive display area, wherein the display panel comprises a plurality of layers, the inactive display area is disposed outside the active display area, the antenna integrated in the inactive display area of the display panel and located in a same layer as one of the plurality of layers or located between a first layer and a second layer among the plurality of layers of the display panel. Schmid further does not teach that the listening interval includes a displaying and touching interval which is non-overlapped with the blanking interval.
	Pan teaches an inactive display area (fig. 3, element 306, ¶ 25), wherein the display panel comprises a plurality of layers (fig. 4), the inactive display area is (see fig. 3 wherein the inactive display area 306 is outside of the active display area 302), the antenna integrated in the inactive display area of the display panel (see antennas 308 and 310) and located in a same layer as one of the plurality of layers or located between a first layer and a second layer among the plurality of layers of the display panel (fig. 4, ¶ 35).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Schmid and Pan. Schmid teaches the integration of an antenna in a display device and Pan further teaches different placement possibilities of such an antenna among or on the different layers of such a display device. As such, one would have been motivated to make such a combination in order to properly place the antenna among or within different possible layers of such a display device.
	Schmid and Pan do not teach that the listening interval includes a displaying and touching interval which is non-overlapped with the blanking interval.
	Ren, however, teaches in ¶ 63 that the display driver is further configured to control the display panel during a displaying and touching interval, wherein the displaying and touching interval is non-overlapped with the blanking interval. Ren further teaches that the antenna driving, such as the listening interval, may be performed in the blanking period and can also be performed in any stage of the driving period or whole driving period and adjustment may be performed later without affecting the function of the array substrate. In other words Ren teaches that the listening interval includes a blanking interval and a displaying and touching interval (whole driving period) which is non-overlapped with the blanking interval.


	Regarding claim 2, Schmid teaches that the display driver is further configured to control the antenna during the blanking interval (VBI), wherein the blanking interval includes a time interval when display content on the display panel is held without an update (¶ 59).

	Regarding claim 3, Schmid and Pan do not teach that the display driver is further configured to control the display panel during a displaying and touching interval, wherein the displaying and touching interval is non-overlap with the blanking interval.
	Ren, however, teaches that the display driver is further configured to control the display panel during a displaying and touching interval, wherein the displaying and touching interval is non-overlapped with the blanking interval (¶ 63, wherein Ren teaches controlling display and touch intervals independently from each other and from an interval within which the antenna is operated; in other words the display and touch intervals are not overlapped with the blanking interval).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Schmid and Pan, as applied above, and further in view of Ren. Schmid teaches driving a display and antenna in a time-division manner and Ren further teaches that such a display may have touch capabilities as well. One would have been motivated to make such a combination since Ren clearly teaches in ¶ 63 that such time-division driving directly avoids an interference or influence on the display and the touch functions

	Regarding claim 4, Schmid teaches that the display driver is further configured to set a pre-determined voltage level to the antenna when the antenna is in a stand-by mode or a sleep mode or a low-power mode or a power-off mode (see Tx, Rx levels during periods other than B and C in fig. 3A, the low voltage level is a predetermined voltage level).

	Regarding claim 7, Schmid teaches that the display panel is a liquid crystal display panel (¶ 43).
	Schmid does not teach the LCD panel having a color filter layer, and the antenna is integrated in the color filter layer.

	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Schmid and Pan. Schmid teaches the integration of an antenna in a display device and Pan further teaches different placement possibilities of such an antenna. As such, one would have been motivated to make such a combination in order to properly place the antenna among or within different possible layers of such a display device.

	Regarding claim 8, Schmid teaches that the display panel is a liquid crystal display panel (¶ 43).
	Schmid does not clearly teach the display panel having a color filter layer and a liquid crystal layer, and the antenna is integrated between the color filter layer and the liquid crystal layer.
	Pan, however, teaches different placements of the antenna within the layers of a display panel in ¶ 34-35 and fig. 4.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Schmid and Pan. Schmid teaches the integration of an antenna in a display device and Pan further teaches different placement possibilities of such an antenna. Note that per ¶ 35, the placements shown in fig. 4 are mere examples and other suitable locations may be used to place the antenna. Since the color filter layer and liquid crystal layer are clearly taught by Pan, placing the antenna between such layers would have been obvious based on the teachings of Pan. As such, one would have been motivated to make such 

	Regarding claim 9, Schmid teaches that the display panel is a liquid crystal display panel (¶ 43).
	Schmid does not teach the display panel having a thin-film transistor circuit layer, and the antenna is integrated in the thin-film transistor circuit layer.
	Pan, however, teaches such a limitation in ¶ 34-35 and fig. 4.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Schmid and Pan. Schmid teaches the integration of an antenna in a display device and Pan further teaches different placement possibilities of such an antenna. As such, one would have been motivated to make such a combination in order to properly place the antenna among or within different possible layers of such a display device.

	Regarding claim 10, Schmid teaches that the display panel is a liquid crystal display panel (¶ 43).
	Schmid does not clearly teach the display panel having a thin-film transistor substrate and a backlight unit, wherein the antenna is integrated between the thin-film transistor substrate and the backlight unit.
	Pan, however, teaches different placements of the antenna within the layers of a display panel in ¶ 34-35 and fig. 4.


	Regarding claim 12, Schmid does not teach that the display panel is an organic light-emitting diode panel having a thin-film transistor circuit layer, and the antenna is integrated in the thin-film transistor circuit layer.
	Pan, however, teaches such a limitation in ¶ 34-35 and fig. 4. Note that in ¶ 32 and 47, Pan teaches that the display panel may be, instead of LCD, an OLED panel.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Schmid and Pan. Schmid teaches the integration of an antenna in a display device and Pan further teaches different placement possibilities of such an antenna. As such, one would have been motivated to make such a combination in order to properly place the antenna among or within different possible layers of such a display device.

claim 13, Schmid does not teach that the display panel is an organic light-emitting diode panel having a glass layer and a back cover, and the antenna is integrated between the glass layer and the back cover.
	Pan teaches the placement of the antenna among or within different layers of a display device (see fig. 4, ¶ 35).
	Pan teaches that the display panel is an organic light-emitting diode panel (¶ 32) having a glass layer (fig. 4, element 424) and a back cover (fig. 6, housing 602 provides such a back cover, also see ¶ 66), and the antenna is integrated between the glass layer and the back cover (see ¶ 66 and fig. 4).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Schmid and Pan. Schmid teaches the integration of an antenna in a display device and Pan further teaches different placement possibilities of such an antenna among or on the different layers of such a display device. As such, one would have been motivated to make such a combination in order to properly place the antenna among or within different possible layers of such a display device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schmid and Pan, as applied above, and further in view of Soo, US 2010/0045635 A1, hereinafter “Soo”.
Regarding claim 6, Schmid and Pan do not teach an antenna matching circuit, coupled between the antenna and the antenna interface of the display driver, and configured to perform an impedance matching processing to match an impedance of the antenna and an impedance of the display driver.
	Soo, however, teaches in ¶ 39 and fig. 7, an antenna matching circuit (such as a two-port AC coupled passive network) for matching the source line impedance of the display driver and the antenna. Based on the circuit of fig. 7, note that such a circuit is disposed between an antenna interface and the display driver.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Schmid and Pan, as applied above, further in view of Soo. One would have been motivated to make such a combination since Soo clearly teaches that such an impedance matching would have improved the transmission characteristics.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schmid and Pan, as applied above, further in view of Cao et al., US 2019/0198979 A1, hereinafter “Cao”.
	Regarding claim 8, Schmid teaches that the display panel is a liquid crystal display panel (¶ 43).
	Schmid does not clearly teach the display panel having a color filter layer and a liquid crystal layer, and the antenna is integrated between the color filter layer and the liquid crystal layer.
(see fig. 4, ¶ 35).
	Cao specifically teaches in figs. 5-7 that the display panel has a color filter layer (210) and a liquid crystal layer (600), and the antenna (400) is integrated between the color filter layer and the liquid crystal layer (see figs. 5-7).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Schmid, Pan and Cao. Schmid teaches the integration of an antenna in a display device and Cao further teaches different placement possibilities of such an antenna. As such, one would have been motivated to make such a combination in order to properly place the antenna among or within different possible layers of such a display device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schmid and Pan, as applied above, further in view of Mathew et al., US 2010/0315570 A1, hereinafter “Mathew”.
	Regarding claim 10, Schmid teaches that the display panel is a liquid crystal display panel (¶ 43).
	Schmid does not clearly teach the display panel having a thin-film transistor substrate and a backlight unit, wherein the antenna is integrated between the thin-film transistor substrate and the backlight unit.
	Pan teaches the placement of the antenna among or within different layers of a display device (see fig. 4, ¶ 35).
(fig. 8, element 76) and a backlight unit (fig. 8, element 80), wherein the antenna is integrated between the thin-film transistor substrate and the backlight unit (fig. 8, antenna elements 104 and 112, ¶ 61).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Schmid, Pan and Mathew. Schmid teaches the integration of an antenna in a display device and Mathew further teaches different placement possibilities of such an antenna. As such, one would have been motivated to make such a combination in order to properly place the antenna among or within different possible layers of such a display device.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schmid and Pan, as applied above, further in view of Baik et al., US 2016/0344089 A1, hereinafter “Baik”.
	Regarding claim 11, Schmid and Pan do not teach that the display panel is an organic light-emitting diode panel having a polarizer and an organic light-emitting diode layer, and the antenna is integrated between the polarizer and the organic light-emitting diode layer.
	Baik, however, teaches such a limitation in ¶ 125 and fig. 8.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Schmid and Baik. Schmid teaches the integration of an antenna in a display device and Baik further teaches different placement possibilities of such an antenna. As such, one would have .

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid in view of Ren.
	Regarding claim 14, Schmid teaches a method adapted to a display device having an integrated antenna (fig. 1, device 100 having antenna 106 integrated within), comprising: broadcasting a polling signal (fig. 3A, Tx) using the integrated antenna during a polling interval (fig. 3A, see period B, ¶ 56 and 61); listening for a response signal from another device during a listening interval (fig. 3A, listening interval Rx, ¶ 61); and connecting and communicating with the other device in response to receiving the response signal from the other device (¶ 61), wherein the listening interval is longer than the polling signal, and the polling interval is within a blanking interval of the display device (see fig. 3A, ¶ 61-66), and the listening interval includes the blanking interval (see fig. 3A, occurrence of Rx and VBI).
	Schmid does not teach that the listening interval includes a displaying and touching interval which is non-overlapped with the blanking interval.
	Ren, however, teaches in ¶ 63 that the display driver is further configured to control the display panel during a displaying and touching interval, wherein the displaying and touching interval is non-overlapped with the blanking interval. Ren further teaches that the antenna driving, such as the listening interval, may be performed in the blanking period and can also be performed in any stage of the driving period or whole driving period and adjustment may be performed later without affecting the function of the array substrate. In other words Ren teaches that the listening interval includes a (whole driving period) which is non-overlapped with the blanking interval.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Schmid in view of Ren. Schmid teaches driving a display and antenna in a time-division manner and Ren further teaches that such a display may have touch capabilities as well. One would have been motivated to make such a combination since Ren clearly teaches in ¶ 63 that such time-division driving directly avoids an interference or influence on the display and the touch functions.

	Regarding claim 15, Schmid teaches that the blanking interval includes a time interval when display content on the display panel is held without an update (see VBI, ¶ 59).

	Regarding claim 16, Schmid does not teach that the display driver is further configured to control the display device during the displaying and touching interval.
	Ren, however, teaches that the display driver is further configured to control the display panel during a displaying and touching interval, wherein the displaying and touching interval is non-overlapped with the blanking interval (¶ 63, wherein Ren teaches controlling display and touch intervals independently from each other and from an interval within which the antenna is operated; in other words the display and touch intervals are not overlapped with the blanking interval).


	Regarding claim 17, Schmid teaches setting a pre-determined voltage level to the integrated antenna when the integrated antenna is in a stand-by mode or a sleep mode or a low-power mode or a power-off mode of the integrated antenna (see Tx, Rx levels during periods other than B and C in fig. 3A, the low voltage level is a predetermined voltage level).

	Regarding claim 18, Schmid teaches that the polling interval and the listening interval form a periodic time interval of a discovery mode (during VBI which is periodic, the polling and listening process is performed which forms a discovery mode).
Response to Arguments
Arguments filed on 02/18/2021 have been fully considered and are not found persuasive. 
The applicant asserts that the combination of teachings of Schmid in view of Ren does not render obvious the limitation that “the listening interval includes the blanking interval and a displaying and touching interval”. The Office respectfully disagrees.
The applicant points out what has been agreed by the Office: that Schmid teaches that the listening interval includes the blanking interval and does not teach that it also includes a displaying and touching interval that are non-overlapping with the blanking interval. In rejecting claim 14, the limitations of which are now incorporated into claim 1, the Office admits to Schmid not teaching such a limitation. 
The applicant further asserts that Ren does not teach such a limitation either. The Office respectfully disagrees. Ren teaches in ¶ 63 that “Of course, the antenna driving can also be performed in any stage of the driving period or whole driving period and adjustment may be performed later without affecting the function of the array substrate”. In other words, Ren teaches three independent intervals of display, touch and blanking and further teaches that the antenna driving (listening interval) may be performed during any or all of the display, touch and blanking intervals. As such Ren teaches the limitation the listening interval includes the blanking interval and a display and touching interval wherein the intervals are non-overlapping.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEPEHR AZARI/Primary Examiner, Art Unit 2621